TO:     THE CLERK OF THE COURT OF APPEALS FOR THE
                                           FOURTEENTH SUPREME JUDICIAL DISTRICT
                                          (Criminal Appeal)

                                                                                               FILED IN
                                                                                       14th COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                             TH
Cause No:       14-DCR-065587                                                          12/29/2014
                                                               FROM THE 400 JUDICIAL DISTRICT     10:59:30 AM
                                                                                               COURT
                                                               FORT BEND COUNTY, TEXAS CHRISTOPHER A. PRINE
                                                                                                Clerk
JENNIFER ANNE THOMAS                                           Judge Presiding:
VS                                                             MAGGIE PEREZ-JARAMILLO
THE STATE OF TEXAS                                             Court Reporter:
                                                               KAREN ROTHMAN

Counsel for Appellant:                                         Counsel for Appellee:
Jennifer Anne Thomas                                           John F. Healey, Jr. , District Attorney
Fort Bend County Jail                                          John Harrity, State’s Appeal Attorney
1410 Williams Way Blvd                                         309 South 4th Street, 2nd Floor
Richmond TX 77469                                              Richmond, Texas 77469
Pro-Se                                                         Rodolfo Ramirez, Prosecutor
Telephone:                                                     309 South 4th Street, 2nd Floor
                                                               Richmond, Texas 77469
                                                               Telephone: 281 – 341 - 4460

Date of Judgment:                        December 19, 2014
Nature of Action:                        Count I Theft of Property>=200K; Count II Money Laundering>=200K
Date Judgment & Sentence
                                         December 19, 2014
Signed by Judge:
Disposition of Case:                     Convicted
Jury Trial:                              NO
Notice of Appeal Filed on:               December 22, 2014
Appellant Confined:                      YES
Date Sentence Imposed:                   December 19, 2014
Punishment Assessed:                     30 Years in TDCJ-ID with 276 Days Credit
Appellant Counsel was:                   Appointed
Signed,                                  December 29, 2014

                                                           DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                                           Fort Bend County, Texas

                                                           By:          /s/ Petra Lozano
                                                                 Deputy District Clerk Petra Lozano
                                                                 Telephone: (281) 341-4502

Electronically Filed with the Fourteenth Court of Appeals, at Houston, Texas on December 29, 2014 .

Enclosure(s): Notice of Appeal

cc:      Jennifer Anne Thomas, Appellant
         john Harrity, State’s Appeal Attorney
         Karen Rothman, Court Reporter